Valerie J. Anderson v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-064-CR

     VALERIE J. ANDERSON,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2002-1113-C
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Valerie J. Anderson pleaded guilty to aggravated assault.  Pursuant to a plea bargain, the
court sentenced her to five years’ imprisonment.  The court imposed sentence on October 23,
2002.  Anderson filed a pro se notice of appeal on February 19, 2003.
      The clerk’s record reflects that Anderson did not file a motion for new trial.  Thus, her notice
of appeal was due on November 22, 2002.  See Tex. R. App. P. 26.2(a)(1).  Anderson filed her
notice of appeal nearly three months late.  Because Anderson did not timely file a notice of appeal,
we dismiss the appeal for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998); Fowler v. State, 16 S.W.3d 426, 428 (Tex. App.—Waco 2000, pet. ref’d).

                                                                   PER CURIAM

Before Chief Justice Davis, 
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed June 4, 2003
Do not publish
[CR25]